SCHALL, Circuit Judge.

ORDER

Miracle Optics, Inc. responds to this court’s March 10, 2004 order regarding its cross-appeal and moves for an extension of time, until June 4, 2004, to file its brief in 04-1138.
In response to this court’s order regarding its cross-appeal, Miracle Optics moves to withdraw its cross-appeal.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Miracle Optics’ cross-appeal, 04-1182, is dismissed. Each side shall bear its own costs with regard to 04-1182.
(2) Miracle Optics’ motion for an extension of time is granted.